OFFICE OFTHE   AlTORNEY    GENERAL   OFTEXAS
                  AUSTIN
Ronorable !38mA. Eoagh, ,Tr., Page i?


          -swtian 4. The raot that the existing
     law regarding the rIahIng season in the above-
     naa4d county doea not adequately proride r0r
     the prsservatlonof the fish In the pub110 uatara
     thereof creates an emergeeoyanU an Iinparatlre
     public naoseslty raqulrlng that tho Csnat~t~tlea-
     al aalo requiring bill8 to ba road on three aav-
     oral &ya In both Bowes ba suspended,an& luoh
     Rule Is heraby suapandad,and thla Aat ahall take
     OrrOotand bs in for09 rmi5 and arter It6 jm800~0,
     and It Is so anested.-
          House Bill Ice.1114~.also pa6sed by tha wrty-
sixth Taxa Laglslatura,reads aa followa:
            *iieat1on1. west Tote6 Countlea - FI8hIag
     Law.
              "It ehall~be unlawful In the Cow&i& ot
     Bandwm, Kerr, lMw8tdr, Reel, Sutton, Ea803,
     Kenarb, Blanoo, Kendall, or Otllaapla to teb
     or attempt to take any flab by any method. maena,
     or davioe equip@ rlth 8uorathen t+do (Z.~hopks,ex-
     Oept artlil~lal lure8 uawl with a roa and reel.
    .iy~tl~a,     oapa, and rlaa*a, 8f eny~klnd 8halZ not
               d anlosir the.A$.ne to u&l@& the hook8 em
     ettaahea 1s tied *eorrrrlyto a 8tatlmary oejeat
     or held by th Mimeman. Thla ehall not pro-
     hibit tha usa80t i miMQW wine lpgtmare than
     tmnty (go) feat in length for tha purpose of
     t,akingminnow ior bait.        (Unbarsoorlngours)
            -seotion 8.   mm~s~lon   Unlawful.
          -It rhall bo unlewfal ror any person .In
     my t3fths abOVa MB&    cOUIIti~&Y
                                     to take ,Okha~0
     in his p0s5OOsio~ ay oatiiah leas than nine
     (9) inoboe In length or any base loss than
     elovon (llj inohm in Isngth or any aragple
     lass than eovan (9) Inohar In length.
            "S8etion a. Bag Limit.
           "It shall be unlawful for any person in
     the above mm&    Ceuatles to take in any oar @er
     et to have la pcresassle,nat a4 one tlm meaw
     then ten (10) be6s or m3rc than tea (10) oat-
     rlsh, er mm    then tan (1Q) arappfr or aor* t&m3
     rlftwn   (15) perah or mms thea tan (lo) bream,